                                                                                                           FILED
                                                                                                  2019 Aug-13 PM 04:34
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 ANDY CRAWFORD, JR.,                               )
                                                   )
           Plaintiff,                              )
                                                   )
 v.                                                )    Case No.: 2:18-cv-01883-JHE
                                                   )
 WARREN MANUFACTURING, INC.,                       )
                                                   )
           Defendant.                              )

                                  MEMORANDUM OPINION1

       Defendant Warren Manufacturing, Inc. (“Warren” or “Defendant”) has moved to compel

arbitration and either dismiss or stay this action. (Doc. 18). Plaintiff Andy Crawford, Jr.

(“Crawford” or “Plaintiff”) has not opposed that motion. Warren has filed two replies in support.

(Docs. 25 & 30). For the reasons stated below, Warren’s motion is GRANTED.

                                Factual and Procedural Background

       Proceeding pro se, Crawford file this Title VII employment action on November 14, 2018,

along with a motion for leave to proceed in forma pauperis (“IFP”) and to appoint counsel. (Docs.

1 & 2). The undersigned granted the IFP motion, but required Crawford to file an amended

complaint, as it was unclear whether he was attempting to assert Title VII claims against three

individual defendants.2 (Doc. 3). The undersigned also denied the motion to appoint counsel

without prejudice. (Id.).




       1
          In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 28).
       2
         When a plaintiff is granted IFP status, a court is required to review the complaint and
dismiss it sua sponte if it is “frivolous or malicious,” “fails to state a claim on which relief may be
       During the next two months, Crawford filed several amended complaints (omitting the

individual defendants), (docs. 6, 8 & 10), none of which were suitable for service because they

failed to comply with the Federal Rules of Civil Procedure, (see docs. 7 & 11). In the last of these,

Crawford again requested counsel. (Doc. 10). Since Crawford’s EEOC charge (attached to his

original complaint) contained potentially meritorious claims, the undersigned granted that request

and appointed counsel for the limited purpose of helping Crawford draft a complaint suitable for

service. (Doc. 11). On April 4, 2019, attorney Jason P. Bailey (“Bailey”) filed a limited notice of

appearance on behalf of Crawford. (Doc. 12). With Bailey’s assistance, Crawford submitted his

third amended complaint, (doc. 14), the operative pleading in this case.

       In the third amended complaint, Crawford, who is black,3 alleges he formerly worked for

Warren as a welder helper. (Id. at ¶ 17). While employed there, Crawford worked in close

proximity to two employees who leveled racial slurs at him and made sexually suggestive

comments and actions towards him. (Id. at ¶¶ 17-23). Another coworker occasionally joined in.

(Id. at ¶¶ 18, 24). When Crawford complained about this to supervisors, he was told by the main

supervisor to go home if he could not work with them. (Id. at ¶¶ 25-29). Although he returned to

work after complaining, he was sent home during this shift and fired the next day. (Id. at ¶¶ 30-

31).   Crawford alleges a count of Title VII race discrimination, a count of Title VII sex

discrimination, and a count of Title VII retaliation. (Id. at ¶¶ 32-60).




granted,” or “seeks monetary relief against a defendant who is immune from such relief.” See 28
U.S.C. § 1915(e)(2)(B).
       3
         Crawford’s race does not actually appear in the third amended complaint, but his EEOC
charge, referenced in the complaint, (doc. 14 at ¶ 15), includes it. (See doc. 1 at 10).
                                                     2
       Finding the complaint suitable for service, the undersigned ordered the Clerk of Court to

serve the complaint on Warren. (Doc. 15). On June 21, 2019, Warren filed the instant motion to

compel arbitration. (Doc. 18). The undersigned granted Bailey’s pending motion to withdraw as

counsel from his limited appearance, (docs. 17 & 20), and set a briefing schedule on the motion to

compel arbitration, requiring Crawford’s response by July 8, 2019, (doc. 21). That order included

the following language:

       Plaintiff should note that Attorney Jason P. Bailey was appointed by the court solely
       to assist Plaintiff in drafting a complaint. (See doc. 11). Attorney Bailey has since
       been permitted by text order to withdraw as counsel for Plaintiff, (see doc. 20); the
       court will forward Plaintiff a copy of the docket sheet, which contains that text
       order. Plaintiff should be aware that he, and not Attorney Bailey, is responsible for
       responding to the motion to compel arbitration.

(Id. at n.1). Crawford did not timely file a response to the motion to compel arbitration, and on

July 12, 2019, Warren filed a reply in support of its motion urging it be granted as unopposed.

(Doc. 25).

       On July 22, 2019, the undersigned held a telephone conference with the parties to discuss

the process of making an election as to magistrate judge jurisdiction. (See doc. 23). At that

conference, Crawford indicated his address had changed since he filed the complaint. The

undersigned again reminded Crawford that he alone was responsible for responding to Warren’s

motion. The same day, the undersigned entered an order allowing Crawford additional time—

until August 3, 2019—to respond to the motion, which was mailed to Crawford’s new address.

(Doc. 26). The order stressed that “it is Plaintiff’s responsibility to respond to motions filed by

Defendant, whether or not he is represented by an attorney.” (Id.) (emphasis in original). The

order further noted “[i]f Plaintiff does not submit a response by that deadline, the motion to

compel arbitration may be treated as unopposed.” (Id.) (emphasis in original). Crawford did


                                                    3
not respond by the deadline. On August 9, 2019, Warren filed a second reply requesting its motion

be granted as unopposed. (Doc. 30).

                                                Analysis

       Crawford has had several opportunities to respond to the motion to compel arbitration, but

he has neither filed a response nor requested additional time to response. Consistent with the

previous order, (doc. 26), the undersigned treats the motion to compel arbitration as unopposed.

Nevertheless, the undersigned must still determine if Warren is entitled to the relief it seeks.

       The Federal Arbitration Act, 9 U.S.C. § 1 et seq., (the “FAA”), evinces “a liberal federal

policy favoring arbitration agreements.” CompuCredit Corp. v. Greenwood, 565 U.S. 95, 98

(2012) (quoting Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983)). Under the FAA, a court confronted with an enforceable arbitration agreement must stay

the case and refer the matter to arbitration:

       If any suit or proceeding be brought in any of the courts of the United States
       upon any issue referable to arbitration under an agreement in writing for such
       arbitration, the court in which such suit is pending, upon being satisfied that
       the issue involved in such suit or proceeding is referable to arbitration under
       such an agreement, shall on application of one of the parties stay the trial of the
       action until such arbitration has been had in accordance with the terms of the
       agreement, providing the applicant for the stay is not in default in proceeding
       with such arbitration

9 U.S.C. § 3. The stay is mandatory, precluding the exercise of discretion by a district court. See

Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 213 (1985); John B. Goodman Ltd. P’ship v.

THF Const., Inc., 321 F.3d 1094, 1095 (11th Cir. 2003) (“Under the FAA, 9 U.S.C. § 1 et seq., a

district court must grant a motion to compel arbitration if it is satisfied that the parties actually

agreed to arbitrate the dispute.”) (emphasis added).




                                                       4
       “Federal law establishes the enforceability of arbitration agreements, while state law

governs the interpretation and formation of such agreements.” Employers Ins. of Wausau v. Bright

Metal Specialties, Inc., 251 F.3d 1316, 1322 (11th Cir. 2001). Thus, the Court looks to Alabama

law to determine whether an enforceable arbitration agreement exists. Under Alabama law, there

are two requirements for a valid arbitration contract: “(1) there must be a written agreement calling

for arbitration and (2) the contract in which the arbitration agreement appears must relate to a

transaction involving interstate commerce.” Prudential Securities v. Micro-Fab, Inc., 689 So. 2d

829, 832 (Ala. 1997).

       Here, Warren has provided the declaration of Russell Warren, Warren’s CEO, attesting to

the authenticity of an employee agreement Crawford executed on September 2017, which is

attached as an exhibit to that declaration. (Docs. 18-1 and 18-2). That agreement provides, in

relevant part:

       PRE-DISPUTE AGREEMENT TO ABIDE BY EMPLOYEE DISPUTE
       PROGRAM AS AN ALTERNATIVE TO LITIGATION

       I have received and read carefully the company open door policy, verbal complaint
       policy, written complaint policy, mediation policy, and arbitration policy. In
       consideration for and as a material condition of my employment and the
       continuation of my employment with Warren Manufacturing, I agree

       A. To abide by the terms of the Employee Dispute Program.4

       […]

       C. Binding arbitration pursuant to the Employee Dispute Program is the final
       remedy for resolution or claims by me against the company, supervisor, co-
       workers, or others arising out of my employment.

       […]



       4
           Warren has also attached a copy of the Employee Dispute Program. (Doc. 18-3).
                                                    5
       BY SIGNING THIS AGREEMENT, I AM AGREEING THAT ALL
       UNRESOLVED DISPUTES WILL BE DECIDED BY ARBITRATION, AND I
       AM GIVING UP MY RIGHT TO A JURY TRIAL OR COURT TRIAL.

(Doc. 18-2 at 2). Crawford’s signature, dated September 21, 2017 (Crawford’s hire date, (see doc.

14 at ¶ 7), appears below this last portion.5 (Doc. 18-2 at 12).

       This is a “written agreement calling for arbitration” within the meaning of Alabama law.

See Prudential Securities, 689 So. 2d at 832. Additionally, the complaint indicates Warren is “a

domestic entity engaged in commerce in Alabama and other states. In particular it manufactures

bulk feed equipment which it sells or which are used nationwide. Distributors for [Warren’s]

products can be found in several states from Minnesota to California. [Warren] is engaged in

interstate commerce.” (Doc. 14 at ¶ 10). Warren agrees with this characterization, (doc. 18 at 3),

and Russell Warren’s affidavit also supports it, (doc. 18-1 at ¶ 5). See also Musnick v. King Motor

Co. of Fort Lauderdale, 325 F. 3d 1255, 1258 n.2 (11th Cir. 2003) (“the FAA applies to all

arbitration agreements involving interstate commerce, including employment contracts”). Thus,

both requirements for a valid arbitration agreement under Alabama law are met.

       Crawford’s Title VII claims—which are “against the company . . . [and] arising out of [his]

employment,” (doc. 18-2 at 2), and concern events that postdate his signature on the agreement,

(see doc. 14)—are within the scope of the agreement. To the extent there are any doubts, “unless

it may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute . . . [d]oubts should be resolved in favor of




       5
         For its part, a Warren signatory executed the agreement on September 25, 2017. (Doc.
18-2 at 2).
                                                    6
coverage.” United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582-583

(1960). Accordingly, Crawford’s claims must be resolved in arbitration.

                                           Conclusion

       For the reasons stated above, Warren’s motion to compel arbitration, (doc. 18), is

GRANTED. A separate order dismissing this action will be entered.

       DONE this 13th day of August, 2019.



                                            _______________________________
                                            JOHN H. ENGLAND, III
                                            UNITED STATES MAGISTRATE JUDGE




                                                  7
